        Case 1:21-cv-02575-JPB Document 15 Filed 07/06/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

UNITED STATES OF AMERICA,
                     Plaintiff,

       v.
                                           No. 1:21-cv-2575-JPB
THE STATE OF GEORGIA
and THE GEORGIA STATE
ELECTION BOARD,
                    Defendants,

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL REPUB-
LICAN SENATORIAL COMMITTEE;
and GEORGIA REPUBLICAN
PARTY, INC.,
     Proposed Intervenor-Defendants.


               UNOPPOSED MOTION TO INTERVENE &
                COMBINED MEMORANDUM OF LAW
      Movants—the Republican National Committee, National Republican

Senatorial Committee, and Georgia Republican Party, Inc.—respectfully move

to intervene in this case under Rule 24(b). Movants’ request for permissive in-

tervention is unopposed: Plaintiff consents to it, and Defendants will take no

position. As in Coalition for Good Governance v. Raffensperger, “permissive in-

tervention is appropriate because plaintiffs do not contest that Proposed Inter-

venors’ defenses share a common question of law or fact with the current



                                       1
          Case 1:21-cv-02575-JPB Document 15 Filed 07/06/21 Page 2 of 3




action, and allowing Proposed Intervenors to join the action at this early stage

of the litigation will not cause undue delay or burden.” Order, No. 1:21-cv-2070-

JPB (N.D. Ga. June 21, 2021).*

    Dated: July 6, 2021                     Respectfully submitted,

                                             /s/ William Bradley Carver
    Tyler Green*                            John E. Hall, Jr.
    Cameron T. Norris*                      Georgia Bar No. 319090
    Steven C. Begakis*                      William Bradley Carver, Sr.
    CONSOVOY MCCARTHY PLLC                  Georgia Bar No. 115529
    1600 Wilson Blvd., Ste. 700             Alex B. Kaufman
    Arlington, VA 22209                     Georgia Bar No. 136097
    (703) 243-9423                          James Cullen Evans
    tyler@consovoymccarthy.com              Georgia Bar No. 797018
    cam@consovoymccarthy.com                HALL BOOTH SMITH, P.C.
    steven@consovoymccarthy.com             191 Peachtree Street NE
                                            Suite 2900
    *pro hac vice forthcoming               Atlanta, GA 30303
                                            (404) 954-6967
                                            bcarver@hallboothsmith.com

                  Counsel for Proposed Intervenor-Defendants




*For similar reasons, this Court granted Movants permissive intervention in
all the other cases challenging SB 202: The New Ga. Project v. Raffensperger,
No. 1:21-cv-1229-JPB; Ga. State Conf. of the NAACP v. Raffensperger, No. 1:21-
cv-1259-JPB; Sixth Dist. of the African Methodist Episcopal Church v. Kemp,
No. 1:21-cv-1284-JPB; Asian Am. Advancing Justice-Atlanta v. Raffensperger,
No. 1:21-cv-1333-JPB; VoteAmerica v. Raffensperger, No. 1:21-cv-1390-JPB;
The Concerned Black Clergy of Metro. Atlanta, Inc. v. Raffensperger, No. 1:21-
cv-1728-JPB.

                                       2
        Case 1:21-cv-02575-JPB Document 15 Filed 07/06/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE
      I certify that this document complies with Local Rule 5.1(B) because it

uses 13-point Century Schoolbook font.
                                           /s/ William Bradley Carver



                         CERTIFICATE OF SERVICE
      On July 6, 2021, I e-filed this document on ECF, which will serve every-

one requiring service.
                                           /s/ William Bradley Carver




                                      3
